Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 1 of 32 PageID #:5




                          EXHIBIT 1
                                           Case:
                      Hearing Date: 11/4/2021      1:21-cv-04329
                                                 10:00 AM - 10:00 AMDocument12-Person
                                                                             #: 1-1 Filed: 08/13/21
                                                                                        Jury                     Page 2 of 32 PageID #:6
                      Courtroom Number: 2601
                      Location: District 1 Court
                              Cook County, IL                                                                                        FILED
                                                                                                                                     7/2/2021 10:17 PM
                                                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                          IRIS Y. MARTINEZ
                                                                  COUNTY DEPARTMENT, CHANCERY DIVISION                               CIRCUIT CLERK
                                                                                                                                     COOK COUNTY, IL
FILED DATE: 7/2/2021 10:17 PM 2021CH03273




                                            ANDREW L. BARTON,                               )                                        13917159
                                            individually and on behalf of                   )
                                            himself and all others similarly situated,      )       Case No.2021CH03273
                                                                                            )
                                                            Plaintiff,                      )
                                                                                            )
                                                     v.                                     )
                                                                                            )       JURY TRIAL DEMANDED
                                            WALMART INC.,                                   )
                                                                                            )
                                                            Defendant.                      )



                                                                     PLAINTIFF’S CLASS ACTION COMPLAINT

                                                    Plaintiff Andrew L. Barton (“Barton” or “Plaintiff”) brings this Class Action Complaint

                                            and Demand for Jury Trial against Defendant Walmart Inc. (“Walmart” or the “Defendant”) to put

                                            a stop to its intentional, reckless and/or negligent unlawful collection, use, and storage of Plaintiff’s

                                            and the putative class (“Class”) members’ sensitive biometric data, to have Defendant return or

                                            destroy the biometric information that it has retained for over three years and for which the initial

                                            use is no longer pertinent, and to issue a written retention policy and/or to comply with any written

                                            policy that it issues, among other things. Plaintiff seeks statutory damages and injunctive relief,

                                            including causing Walmart to issue a written policy governing its collection and retention of

                                            biometric data.     Plaintiff, for his Class Action Complaint, alleges as follows upon personal

                                            knowledge as to himself and his own acts and experiences and, as to all other matters, upon

                                            information and belief, based upon counsel’s due diligent investigation, publicly available

                                            documents, and conduct and statements of Defendant.



                                                                               NATURE OF THE ACTION


                                                                                                1
                                                Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 3 of 32 PageID #:7



                                                    1.      Defendant Walmart is one of the largest retailers in the world, with both brick and

                                            mortar and on-line stores. It operates as Walmart US, Walmart International, and Sam’s Club.
FILED DATE: 7/2/2021 10:17 PM 2021CH03273




                                                    2.      Walmart maintains one of the largest distribution operations in the world,

                                            consisting of over 150 distribution centers which service stores, clubs and direct delivery to

                                            customers.

                                                    3.      It has significant operations in Illinois including 139 superstores, 15 discount

                                            stores, 11 neighborhood markets, and 13 Sam’s Clubs. It also maintains at least four major

                                            distribution or fulfillment centers in Illinois.

                                                    4.      Plaintiff Barton worked at the fulfillment/distribution center located in Elwood,

                                            Illinois, as an order “picker”. “Pickers” are warehouse workers who select items from storage bins

                                            or other storage areas and fill orders by getting them ready for shipment, including pulling the

                                            items and placing them on pallets for order packers.

                                                    5.      Walmart operates its distribution and/or fulfillment centers through the use of

                                            biometrics and in particular, the use of voice prints and voice recognition technology and prints.

                                                    6.      Specifically, pickers are required to provide their voice print, by providing

                                            templates of their voices reciting the certain words, phrases and number combinations so that the

                                            voice recognition technology is able to learn their voice.

                                                    7.      Once the voice recognition technology learns their voice, the pickers are then

                                            trained on the use of headsets, in some cases the Vocollect system, with which they interact.

                                            Through the headset they receive orders to fill and are required to respond into the headset telling

                                            it where they are in the warehouse, the product that they have just pulled from storage, the amount

                                            of that product that they have pulled, and the order that they are filling.

                                                    8.      In this way, Walmart is able to track its inventory in real time, and to avoid waste

                                            and employee theft.

                                                                                               2
                                                   Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 4 of 32 PageID #:8



                                                     9.      While Plaintiff and other Class members were required to provide their voice prints

                                            for Walmart’s voice recognition technology, they were never asked for their consent, nor were
FILED DATE: 7/2/2021 10:17 PM 2021CH03273




                                            they ever provided with a written policy regarding the use of their biometric data.

                                                     10.     Moreover, they were never told whether their voice prints would be deleted from

                                            the Company’s systems or when they would be deleted.

                                                     11.     While there may be certain benefits to using biometric technology in the workplace,

                                            there are also serious risks. Voice prints are unique, permanent biometric identifiers associated

                                            with the employee.

                                                     12.     Defendant’s collection and storage of biometric identifiers and/or biometric

                                            information exposes employees to serious and irreversible privacy risks. For example, if an

                                            employee database is hacked, breached, or otherwise exposed, employees have no means by which

                                            to prevent identity theft and unauthorized tracking.

                                                     13.     Recognizing the need to protect its citizens from situations like these, Illinois

                                            enacted the Biometric Information Privacy Act, 740 ILCS 14/1, et seq. (“BIPA”), specifically to

                                            regulate companies that collect and store Illinois citizens’ biometrics.

                                                     14.     Despite this law, Defendant, knowing full well what the law is respecting the

                                            collection and use of biometric data in Illinois, disregards its workers’ statutorily and common law

                                            protected privacy rights and unlawfully collects, stores, and uses their biometric data in violation

                                            of the BIPA. Specifically, Defendant has violated (and continues to violate) BIPA because it did

                                            not:

                                                           • Issue a written policy governing the collection, maintenance and destruction of its

                                                             workers voiceprint biometric data, and failed to comply with any written policy;

                                                           • Properly inform Plaintiff and the Class members in writing of the specific purpose

                                                             and length of time for which their biometric identifying voiceprints were being


                                                                                             3
                                                 Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 5 of 32 PageID #:9



                                                            collected, stored, and used, as required by the BIPA;

                                                         • Provide a publicly available retention schedule and guidelines for permanently
FILED DATE: 7/2/2021 10:17 PM 2021CH03273




                                                            destroying Plaintiff’s and the Class’s voiceprints, as required by the BIPA; or

                                                         • Receive a written release from Plaintiff or the members of the Class to collect,

                                                            capture, or otherwise obtain their voiceprints, as required by the BIPA.

                                                   15.     Accordingly, this Complaint seeks an order: (i) declaring that Defendant’s conduct

                                            violates BIPA; (ii) requiring Defendant to cease the unlawful activities discussed herein;

                                            (iii) awarding liquidated damages to Plaintiff and the proposed Class; (iv) awarding Plaintiff

                                            statutory damages for such violations; and (v) enjoining Defendant from its continued violations

                                            of BIPA by, among other things, causing it to issue a written policy regarding the collection, use

                                            and destruction of biometric data, and deleting from any of its databases and systems, the

                                            biometric data of Plaintiff and Class members.


                                                                                        PARTIES

                                                   16.     Plaintiff Andrew L. Barton is a natural person and was a citizen of the State of

                                            Illinois at the time his voiceprint was taken. Barton worked as a picker for Defendant at its Elwood

                                            facility from March 16, 2019 to May 2021.

                                                   17.     Defendant Walmart is one of the largest retailers in the world. It is a Delaware

                                            corporation with its principal place of business in Bentonville, Arkansas.

                                                                             JURISDICTION AND VENUE

                                                   18.      This Court has jurisdiction over Defendant pursuant to 735 ILCS 5/2-209 because

                                            Defendant conducts business in Illinois and has committed the complained of acts in Illinois.

                                                   19.      Venue is proper in Cook County because Plaintiff resides in this county, and

                                            Defendant conducts business transactions in this county, including maintaining stores and

                                            distribution centers in this county.
                                                                                             4
                                                Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 6 of 32 PageID #:10



                                                                              FACTUAL BACKGROUND
FILED DATE: 7/2/2021 10:17 PM 2021CH03273




                                                I.         The Biometric Information Privacy Act.

                                                     20.      In the early 2000’s, major national corporations started using Chicago and other

                                            locations in Illinois to test “new [consumer] applications of biometric-facilitated financial

                                            transactions, including finger-scan technologies at grocery stores, gas stations, and school

                                            cafeterias.” 740 ILCS 14/5(b). Given its relative infancy, an overwhelming portion of the public

                                            became weary of this then-growing, yet unregulated technology. See 740 ILCS 14/5.

                                                     21.      In late 2007, a biometrics company called Pay By Touch—which provided major

                                            retailers throughout the State of Illinois with fingerprint scanners to facilitate consumer

                                            transactions—filed for bankruptcy. That bankruptcy was alarming to the Illinois Legislature

                                            because suddenly there was a serious risk that millions of fingerprint records—which, are unique

                                            biometric identifiers, that can be linked to people’s sensitive financial and personal data— could

                                            now be sold, distributed, or otherwise shared through the bankruptcy proceedings without adequate

                                            protections for Illinois citizens. The bankruptcy also highlighted the fact that most consumers who

                                            had used that company’s fingerprint scanners were completely unaware that the scanners were not

                                            actually transmitting fingerprint data to the retailer who deployed the scanner, but rather to the

                                            now-bankrupt company, and that their unique biometric identifiers could now be sold to unknown

                                            third parties.

                                                     22.      Recognizing the “very serious need [for] protections for the citizens of Illinois when

                                            it [came to their] biometric information,” Illinois enacted BIPA in 2008. See Illinois House

                                            Transcript, 2008 Reg. Sess. No. 276; 740 ILCS 14/5.

                                                     23.      BIPA is an informed consent statute which achieves its goal by making it unlawful

                                            for a company to, among other things, “collect, capture, purchase, receive through trade, or

                                            otherwise obtain a person’s or a customer’s biometric identifiers or biometric information, unless

                                                                                               5
                                                  Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 7 of 32 PageID #:11



                                            it first: (1) informs the subject . . . in writing that a biometric identifier or biometric information is

                                            being collected or stored; (2) informs the subject . . . in writing of the specific purpose and length
FILED DATE: 7/2/2021 10:17 PM 2021CH03273




                                            of term for which a biometric identifier or biometric information is being collected, stored, and

                                            used; and (3) receives a written release executed by the subject of the biometric identifier or

                                            biometric information.740 ILCS 14/15(b) (emphasis added).

                                                    24.       Biometric identifiers include retina and iris scans, voiceprints, scans of hand and

                                            face geometry and fingerprints. See 740 ILCS 14/10.

                                                    25.     Biometric information is separately defined to include any information based on an

                                            individual’s biometric identifier that is used to identify an individual. See id. In this case, Plaintiff

                                            and the Class’ voice prints were taken as a form of a biometric identifier to store in Defendant’s

                                            database and used to identify them.

                                                    26.     BIPA also establishes standards for how companies must handle Illinois workers’

                                            biometric identifiers and biometric information. See 740 ILCS 14/15(c)–(d). For instance, BIPA

                                            requires companies to develop and comply with a written policy—made available to the public—

                                            establishing a retention schedule and guidelines for permanently destroying biometric identifiers

                                            and biometric information when the initial purpose for collecting such identifiers or information

                                            has been satisfied or within three years of the individual’s last interaction with the company,

                                            whichever occurs first, and must comply with that policy. 740 ILCS 14/15(a).

                                                    27.     BIPA is applicable even for entities that are not employers but collect and maintain

                                            biometric data.

                                            II.     Walmart Violates the Biometric Information Privacy Act.

                                                    28.     By the time BIPA passed through the Illinois Legislature in mid-2008, many

                                            companies who had experimented with using biometric data as an authentication method stopped

                                            doing so, at least for a time. That is because Pay By Touch’s bankruptcy, described in Section I


                                                                                               6
                                                Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 8 of 32 PageID #:12



                                            above, was widely publicized and brought attention to consumers’ discomfort with the use of their

                                            biometric data.
FILED DATE: 7/2/2021 10:17 PM 2021CH03273




                                                   29.        Unfortunately, Defendant, despite knowing about BIPA and its requirements,

                                            specifically continues to collect, store, and use its workers’ biometric data in violation of the BIPA.

                                                   30.        Specifically, when warehouse workers, in particular, pickers, first begin work at

                                            one of Defendant’s warehouses or distribution facilities, as discussed above, they are required to

                                            provide extensive voice prints, by having to read into the biometric and inventory computer system

                                            what are known as “Pick Task-Voice Template Words” or certain words, phrases and numbers or

                                            numerical sequences that are likely to be used by a picker. They must repeat the word once, or

                                            several times in order to enable the technology’s intelligence to recognize their voices and voice

                                            patterns.

                                                   31.        Such words or phrases include “next pick”, “repeat pick”, “trip summary”, “say

                                            again” and “repeat label”. Numbers include “000”, “101” and “929”.

                                                   32.        Pickers thereafter use this voice recognition technology each time that they are

                                            engaged in filling orders by assembling goods from various parts of the warehouse and filling a

                                            pallet to be packaged thereafter.

                                                   33.        Defendant intentionally, recklessly or negligently failed to inform its workers of

                                            the complete purposes for which it collects their sensitive biometric data or to whom the data is

                                            disclosed, if at all, and failed to obtain their knowing consent to use their biometric data

                                                   34.        Defendant intentionally, recklessly or negligently failed to provide its workers with

                                            a written, publicly available policy identifying its retention schedule, and guidelines for

                                            permanently destroying its workers’ voiceprints when the initial purpose for collecting or

                                            obtaining their voice prints is no longer relevant, as required by BIPA. A worker who leaves the

                                            company does so without any knowledge of when his biometric identifiers will be removed from

                                                                                               7
                                                Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 9 of 32 PageID #:13



                                            Defendant’s databases -- or if they will ever be. Moreover, Defendant failed to comply with any

                                            written schedule.
FILED DATE: 7/2/2021 10:17 PM 2021CH03273




                                                   35.        The Pay By Touch bankruptcy that catalyzed the passage of BIPA highlights

                                            why conduct such as Defendant’s —whose workers are aware that they are providing biometric

                                            identifiers but are not aware of to whom or the full extent of the reasons they are doing so—is so

                                            dangerous. That bankruptcy spurred Illinois citizens and legislators to realize a critical point: it is

                                            crucial for people to understand when providing biometric data who exactly is collecting it, who it

                                            will be transmitted to, for what purposes, and for how long. But Defendant disregards these

                                            obligations, and instead unlawfully collects, stores, and uses its employees’ and workers’

                                            biometric identifiers and information without proper consent.

                                                   36.        Ultimately, Defendant disregards its employees’ and workers’ statutorily

                                            protected privacy rights by violating the BIPA.

                                                                         II. FACTS SPECIFIC TO PLAINTIFF

                                                         A.      Plaintiff Barton

                                                   37.        Plaintiff Barton worked as a picker at Walmart’s distribution facility in Elwood

                                            from the period of March 16, 2019 to May 2021.

                                                   38.        In order to train pickers, Walmart has trainers who would direct pickers to

                                            provide voice templates of certain words, phrases, numbers, and series of numbers that would be

                                            relevant to picking. It would take the technology several hours of training and working with the

                                            picker for the technology to be able to recognize a picker’s voice.

                                                   39.     Specifically, pickers would enter their employee numbers into a system. The

                                            technology would confirm with them that they were using a voice recognition technology method

                                            of picking, and then the system would tell them where on the lot to go to pick up an order. Once

                                            they picked up that order, they would then have to tell the technology that they had picked up that

                                                                                              8
                                               Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 10 of 32 PageID #:14



                                            order and what they had picked up.

                                                    40.        At the beginning of his employment, Plaintiff was told that the Company used a
FILED DATE: 7/2/2021 10:17 PM 2021CH03273




                                            voice print system for its pickers, and that he was required to provide certain voice templates,

                                            including certain words, phrases and numbers, often used in picking, as described above, so that

                                            Walmart’s voice recognition technology would learn and become calibrated to his voice.

                                                    41.        Accordingly, Plaintiff provided his voice print for the technology and in order to

                                            use the headset that was necessary to perform his job.

                                                    42.        Thereafter, each time he was filling an order, he would use a headset, with which

                                            he would interact, as described above, and from which he would get orders, and speak into the

                                            headset, telling it where he was in the facility, the goods that he was picking and the number of

                                            items that he was picking.

                                                    43.        Defendant never informed Plaintiff Barton of the specific limited purposes or length

                                            of time for which it collected, stored, or used his biometric identifier. Similarly, Defendant never

                                            informed Plaintiff Barton of any biometric data retention policy it developed, or whether it will

                                            ever permanently delete his biometric identifying information.

                                                    44.        Plaintiff Barton never signed a written release allowing Defendant to collect or store

                                            his voice print.

                                                    45.        Plaintiff Barton has continuously and repeatedly been exposed to the risks and

                                            harmful conditions created by Defendant’s violations of BIPA alleged herein.

                                                    46.        Plaintiff Barton now seeks statutory damages under the BIPA as compensation for

                                            the injuries Defendant has caused as well as injunctive or other relief.

                                                                                    CLASS ALLEGATIONS

                                                                                         Class Definition

                                                    47.        Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23 on

                                                                                                9
                                               Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 11 of 32 PageID #:15



                                            behalf of himself and a Class of similarly situated individuals, defined as follows:

                                                   All persons who, within the applicable statute of limitations and while residing in
FILED DATE: 7/2/2021 10:17 PM 2021CH03273




                                                   Illinois, had their voice print collected, captured, received, otherwise obtained, or
                                                   disclosed by Defendant in Illinois.

                                                   48.      The following people are excluded from the Class: (1) any judge or magistrate

                                            presiding over this action and members of their families; (2) Defendant, Defendant’s subsidiaries,

                                            parents, successors, predecessors, agents, and any entity in which the Defendant or its parents have

                                            a controlling interest and its current or former officers and directors; (3) persons who properly

                                            execute and file a timely request for exclusion from the Class; (4) persons whose claims in this

                                            matter have been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel

                                            and Defendant’s counsel; and (6) the legal representatives, successors, and assigns of any such

                                            excluded persons.

                                                   49.      Numerosity: The exact number of Class members is unknown to Plaintiff at this

                                            time, but it is clear that individual joinder is impracticable. Defendant has collected, captured,

                                            received, or otherwise obtained biometric identifiers or biometric information from hundreds of

                                            workers who fall into the definition of the Class. Ultimately, the Class members will be easily

                                            identified through Defendant’s records.

                                                   50.      Commonality and Predominance: There are many questions of law and fact

                                            common to the claims of Plaintiff and the Class, and those questions predominate over any

                                            questions that may affect individual members of the Class. Common questions for the Class

                                            include, but are not necessarily limited to the following:

                                                   a) whether Defendant collected, captured, or otherwise obtained Plaintiff’s and the

                                                         Class’s biometric identifiers or biometric information;

                                                   b) whether Defendant properly informed Plaintiff and the Class of its purposes for

                                                         collecting, using, and storing their biometric identifiers or biometric information;

                                                                                              10
                                               Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 12 of 32 PageID #:16



                                                   c) whether Defendant issued a written release (as defined in 740 ILCS 14/10) to collect, use,

                                                         and store Plaintiff’s and the Class’s biometric identifiers or biometric information;
FILED DATE: 7/2/2021 10:17 PM 2021CH03273




                                                   d) whether Defendant has sold, leased, traded, or otherwise profited from Plaintiff’s and

                                                         the Class’s biometric identifiers or biometric information;

                                                   e) whether Defendant developed a written policy, made available to the public,

                                                         establishing a retention schedule and guidelines for permanently destroying biometric

                                                         identifiers and biometric information when the initial purpose for collecting or

                                                         obtaining such identifiers or information has been satisfied or within three years of their

                                                         last interaction, whichever occurs first;

                                                   f) whether Defendant complies with any such written policy (if one exists); and

                                                   g) whether Defendant used Plaintiff’s’ and the Class’s voice prints to identify them.

                                                   51.      Adequate Representation: Plaintiff will fairly and adequately represent and

                                            protect the interests of the Class and have retained counsel competent and experienced in complex

                                            litigation and class actions. Plaintiff has no interests antagonistic to those of the Class, and

                                            Defendant has no defenses unique to Plaintiff. Plaintiff and his counsel are committed to

                                            vigorously prosecuting this action on behalf of the members of the Class and have the financial

                                            resources to do so. Neither Plaintiff nor his counsel have any interest adverse to those of the other

                                            members of the Class.

                                                   52.      Appropriateness: This class action is appropriate for certification because class

                                            proceedings are superior to all others available methods for the fair and efficient adjudication of this

                                            controversy and joinder of all members of the Class is impracticable. The damages suffered by the

                                            individual members of the Class are likely to have been small relative to the burden and expense of

                                            individual prosecution of the complex litigation necessitated by Defendant’s wrongful conduct.

                                            Thus, it would be virtually impossible for the individual members of the Class to obtain effective


                                                                                               11
                                               Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 13 of 32 PageID #:17



                                            relief from Defendant’s misconduct. Even if members of the Class could sustain such individual

                                            litigation, it would not be preferable to a class action because individual litigation would increase
FILED DATE: 7/2/2021 10:17 PM 2021CH03273




                                            the delay and expense to all parties due to the complex legal and factual controversies presented

                                            in their Complaint. By contrast, a class action presents far fewer management difficulties and

                                            provides the benefits of single adjudication, economies of scale, and comprehensive supervision

                                            by a single court. Economies of time, effort, and expense will be fostered and uniformity of

                                            decisions will be ensured.

                                                                                  CAUSE OF ACTION
                                                                                        COUNT I
                                                                           Violation of 740 ILCS 14/1, et seq.

                                                                          (On Behalf of Plaintiff and the Class)

                                                   53.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

                                                   54.     BIPA requires companies to obtain informed written consent before acquiring

                                            biometric data from employees or workers, among others. Specifically, the BIPA makes it unlawful

                                            for any private entity to “collect, capture, purchase, receive through trade, or otherwise obtain a

                                            person’s or a customer’s biometric identifiers or biometric information, unless [the entity] first:

                                                   (1)     informs the subject . . . in writing that a biometric identifier or biometric

                                            information is being collected or stored;

                                                   (2)     informs the subject . . . in writing of the specific purpose and length of term for

                                            which a biometric identifier or biometric information is being collected, stored, and used; and

                                                   (3)     receives a written release executed by the subject of the biometric identifier or

                                            biometric information….” 740 ILCS 14/15(b) (emphasis added).

                                                   55.     BIPA also mandates that companies in possession of biometric data establish and

                                            maintain a satisfactory biometric data retention (and--importantly--deletion) policy. Specifically,

                                            those companies must: (i) make publicly available a written policy establishing a retention

                                                                                             12
                                               Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 14 of 32 PageID #:18



                                            schedule and guidelines for permanent deletion of biometric data (i.e., when the employment

                                            relationship ends); and (ii) actually adhere to that retention schedule and actually delete the
FILED DATE: 7/2/2021 10:17 PM 2021CH03273




                                            biometric information. See 740 ILCS 14/15(a).

                                                   56.     Defendant fails to comply with these BIPA mandates.

                                                   57.     Defendant is a corporation and thus qualifies as a “private entity” under the BIPA.

                                            See 740 ILCS 14/10.

                                                   58.     Plaintiff and the Class are persons who had their “biometric identifiers” collected

                                            by Defendant, as explained in detail in Section II. See 740 ILCS 14/10.

                                                   59.     Plaintiff and the Class’s biometric identifiers or information based on those

                                            biometric identifiers were used to identify them, constituting “biometric information” as defined

                                            by the BIPA. See 740 ILCS 14/10.

                                                   60.      Defendant violated 740 ILCS 14/15(b)(3) by failing to obtain written releases from

                                            Plaintiff and the Class before it collected, used, and stored their biometric identifiers and biometric

                                            information.

                                                   61.      Defendant violated 740 ILCS 14/15(b)(1) by failing to inform Plaintiff and the

                                            Class in writing that their biometric identifying information was being collected and stored.

                                                   62.      Defendant violated 740 ILCS 14/15(b)(2) by failing to inform Plaintiff and the

                                            Class in writing of the specific purpose and length of term for which their biometric identifiers or

                                            biometric information was being collected, stored and used.

                                                   63.      Defendant violated 740 ILCS 14/15(a) by failing to publicly provide a retention

                                            schedule or guideline for permanently destroying its workers’ biometric identifiers and biometric

                                            information and by failing to comply with such a policy.

                                                   64.      By collecting, storing, and using Plaintiff’s and the Class’s biometric identifiers

                                            and biometric information as described herein, Defendant violated Plaintiff’s and the Class’s rights
                                                                                             13
                                                Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 15 of 32 PageID #:19



                                            to privacy in their biometric identifiers or biometric information as set forth in the BIPA, 740 ILCS

                                            14/1, et. seq.
FILED DATE: 7/2/2021 10:17 PM 2021CH03273




                                                    65.      On behalf of themselves and the Class, Plaintiff seeks:

                                                    (A)      Injunctive and equitable relief as necessary to protect the interests of the Plaintiff

                                             and the Class by requiring Defendant to comply with BIPA’s requirements for the collection,

                                             storage, and use of biometric identifiers and biometric information as described herein;

                                                    (B)      Injunctive and equitable relief as necessary to protect the public good and the

                                             public’s right to the issuance of a written policy;

                                                    (C)      Statutory damages of $1,000 per violation for each of Defendant’s negligent

                                            violations of the BIPA pursuant to 740ILCS 14/20(1) or $5,000 for Defendant’s intentional or

                                            reckless violation of BIPA pursuant to 740ILCS 14/20(2); and

                                                    (D)      reasonable attorneys’ fees and costs and expenses pursuant to 740 ILCS14/20(3).

                                                                                  PRAYER FOR RELIEF

                                                    WHEREFORE, Plaintiff, on behalf of himself and the Class, respectfully requests that

                                            the Court enter an Order:

                                                    A.       Certifying this case as a class action on behalf of the Class defined above,

                                            appointing Plaintiff as representative of the Class, and appointing his counsel as Class Counsel;

                                                    B.       Declaring that Defendant’s actions, as set out above, violate the BIPA;

                                                    C.       Awarding statutory damages of $1,000 for each of Defendant’s violations of BIPA,

                                            pursuant to 740 ILCS 14/20(1) and/or $5,000 for each of Defendant’s violations of BIPA, pursuant

                                            to 740 ILCS 14/20(2);

                                                    D.       Awarding injunctive and other equitable relief as is necessary to protect the interests

                                            of the Class, including an Order requiring Defendant to collect, store, and use biometric identifiers

                                            or biometric information in compliance with BIPA;

                                                                                               14
                                               Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 16 of 32 PageID #:20



                                                   E.        Awarding injunctive and other equitable relief as is necessary to protect the interests

                                            of the public in Defendant’s issuance of a written policy governing its collection, maintenance and
FILED DATE: 7/2/2021 10:17 PM 2021CH03273




                                            deletion of biometric data;

                                                   F.        Awarding Plaintiff and the Class their reasonable litigation expenses and

                                            attorneys’ fees;

                                                   G.        Awarding Plaintiff and the Class pre- and post-judgment interest, to the extent

                                            allowable; and

                                                   H.        Awarding such other and further relief as equity and justice may require.

                                                                                        JURY TRIAL

                                                   Plaintiff demands a trial by jury for all issues so triable.

                                                                                     Respectfully submitted,

                                            Date: July 2, 2021
                                                                                           By: /s/ Nicholas R. Lange
                                                                                           Katrina Carroll
                                                                                           Nicholas R. Lange
                                                                                           CARLSON LYNCH LLP
                                                                                           111 W. Washington Street - Suite 1240
                                                                                           Chicago, IL 60602
                                                                                           Phone: (312) 750-1265
                                                                                           Fax: (312) 212-5919
                                                                                           Email: kcarroll@carlsonlynch.com
                                                                                                     nlange@carlsonlynch.com
                                                                                           Firm ID: 63746


                                                                                           Lynda J. Grant
                                                                                           THEGRANTLAWFIRM, PLLC
                                                                                           521 Fifth Avenue, 17th Floor
                                                                                           New York, NY 10175
                                                                                           Phone: (212) 292-4441
                                                                                           Fax: (212) 292-4442
                                                                                           lgrant@grantfirm.com

                                                                                           Gary S. Graifman
                                                                                           Melissa R. Emert
                                                                                           KANTROWITZ, GOLDHAMER &
                                                                                           GRAIFMAN, P.C.
                                                                                               15
                                            Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 17 of 32 PageID #:21



                                                                              135 Chestnut Ridge Road
                                                                              Montvale, New Jersey 07645
                                                                              Phone: 201-391-7000
FILED DATE: 7/2/2021 10:17 PM 2021CH03273




                                                                              Fax: (845) 356-4335
                                                                              ggraifman@kgglaw.com
                                                                              memert@kgglaw.com



                                                                             ATTORNEYS FOR PLAINTIFF AND THE
                                                                             PROPOSED CLASS




                                                                                 16
                                          Case: 10:00
                      Hearing Date: 11/4/2021    1:21-cv-04329    Document
                                                      AM - 10:00 AM                   #: 1-1 Filed: 08/13/21 Page 18 of 32 PageID #:22
                      Courtroom Number: 2601
                      Location: District 1 Court
                              Cook County, IL                                                                                         FILED
                                                                                                                                      7/2/2021 10:17 PM
                                                                                                                                      IRIS Y. MARTINEZ
                                                                                                                                      CIRCUIT CLERK
                                                                                                                                      COOK COUNTY, IL
FILED DATE: 7/2/2021 10:17 PM 2021CH03273




                                                                                                                                      13917159
                                            2120 - Served                     2121 - Served
                                            2220 - Not Served                 2221 - Not Served
                                            2320 - Served By Mail             2321 - Served By Mail
                                            2420 - Served By Publication      2421 - Served By Publication
                                            Summons - Alias Summons                                                       (08/01/18) CCG 0001 A

                                                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                            Andrew L. Barton
                                                                             (Name all parties)
                                                                                                   Case No.2021CH03273
                                                                    v.
                                            Walmart Inc.

                                                        SUMMONS          ✔                        ALIAS SUMMONS
                                                  To each Defendant:      Walmart Inc.
                                                                          C/o CT Corporation System
                                                                          208 S. LaSalle St., Suite 814
                                                                          Chicago, Illinois 60604
                                            YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
                                            which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
                                            (30) days after service of this Summons, not counting the day of service. To file your answer or
                                            appearance you need access to the internet. Please visit www.cookcountyclerkofcourt.org to initiate
                                            this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to
                                            the last page of this document for location information.
                                            If you fail to do so, a judgment by default may be entered against you for the relief
                                            requested in the complaint.
                                            To the Officer:
                                            This Summons must be returned by the officer or other person to whom it was given for service,
                                            with endorsement of service and fees, if any, immediately after service. If service cannot be made,
                                            this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
                                            days after its date.




                                                           Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                             cookcountyclerkofcourt.org
                                                                                            Page 1 of 3
                                                Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 19 of 32 PageID #:23
                                            Summons - Alias Summons                                                               (08/01/18) CCG 0001 B
                                            E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
                                            create an account with an e-filing service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm
                                            to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
                                            www.illinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk’s office.
FILED DATE: 7/2/2021 10:17 PM 2021CH03273




                                                       63746
                                            Atty. No.: ________________                                Witness:

                                            Atty Name: Nicholas R. Lange                                       7/2/2021 10:17 PM IRIS Y. MARTINEZ

                                            Atty. for: Plaintiff                                              DOROTHY BROWN, Clerk of Court
                                            Address: 111 W. Washington Street, Suite 1240
                                                  Chicago                                              Date of Service: ___________
                                            City: ____________________________                         (To be inserted by officer on copy left with
                                                    IL
                                            State: ____          60602
                                                            Zip: ________                              Defendant or other person):
                                                       (312) 750-1265
                                            Telephone: ________________________
                                            Primary Email: NLange@CarlsonLynch.com




                                                            Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                              cookcountyclerkofcourt.org
                                                                                                 Page 2 of 3
                                               Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 20 of 32 PageID #:24


                                               CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

                                                Richard J Daley Center                             Domestic Relations Division
                                                50 W Washington                                    Richard J Daley Center
FILED DATE: 7/2/2021 10:17 PM 2021CH03273




                                                Chicago, IL 60602                                  50 W Washington, Rm 802
                                                District 2 - Skokie                                Chicago, IL 60602
                                                5600 Old Orchard Rd                                Hours: 8:30 am - 4:30 pm
                                                Skokie, IL 60077                                   Civil Appeals
                                                District 3 - Rolling Meadows                       Richard J Daley Center
                                                2121 Euclid                                        50 W Washington, Rm 801
                                                Rolling Meadows, IL 60008                          Chicago, IL 60602
                                                                                                   Hours: 8:30 am - 4:30 pm
                                                District 4 - Maywood
                                                1500 Maybrook Ave                                  Criminal Department
                                                Maywood, IL 60153                                  Richard J Daley Center
                                                                                                   50 W Washington, Rm 1006
                                                District 5 - Bridgeview                            Chicago, IL 60602
                                                10220 S 76th Ave                                   Hours: 8:30 am - 4:30 pm
                                                Bridgeview, IL 60455
                                                                                                   County Division
                                                District 6 - Markham                               Richard J Daley Center
                                                16501 S Kedzie Pkwy                                50 W Washington, Rm 1202
                                                Markham, IL 60428                                  Chicago, IL 60602
                                                Domestic Violence Court                            Hours: 8:30 am - 4:30 pm
                                                555 W Harrison                                     Probate Division
                                                Chicago, IL 60607                                  Richard J Daley Center
                                                Juvenile Center Building                           50 W Washington, Rm 1202
                                                2245 W Ogden Ave, Rm 13                            Chicago, IL 60602
                                                Chicago, IL 60602                                  Hours: 8:30 am - 4:30 pm
                                                Criminal Court Building                            Law Division
                                                2650 S California Ave, Rm 526                      Richard J Daley Center
                                                Chicago, IL 60608                                  50 W Washington, Rm 801
                                                                                                   Chicago, IL 60602
                                            Daley Center Divisions/Departments                     Hours: 8:30 am - 4:30 pm
                                                Civil Division                                     Traffic Division
                                                Richard J Daley Center                             Richard J Daley Center
                                                50 W Washington, Rm 601                            50 W Washington, Lower Level
                                                Chicago, IL 60602                                  Chicago, IL 60602
                                                Hours: 8:30 am - 4:30 pm                           Hours: 8:30 am - 4:30 pm
                                                Chancery Division
                                                Richard J Daley Center
                                                50 W Washington, Rm 802
                                                Chicago, IL 60602
                                                Hours: 8:30 am - 4:30 pm

                                                        Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                          cookcountyclerkofcourt.org
                                                                                     Page 3 of 3
                                       Case: 10:15
                      Hearing Date: 7/15/2021 1:21-cv-04329    Document
                                                   AM - 10:15 AM                    #: 1-1 Filed: 08/13/21 Page 21 of 32 PageID #:25
                      Courtroom Number:
                      Location:
                                                                                                                               FILED
                                                                                                                               7/8/2021 1:14 PM
                                                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                       IRIS Y. MARTINEZ
                                                                                                                               CIRCUIT CLERK
                                                               COUNTY DEPARTMENT, CHANCERY DIVISION                            COOK COUNTY, IL
FILED DATE: 7/8/2021 1:14 PM 2021CH03273




                                                                                                                               2021CH03273
                                           ANDREW L. BARTON,                             )
                                           individually and on behalf of                 )                                     13963734
                                           himself and all others similarly situated,    )        Case No. 2021-CH-03273
                                                                                         )
                                                          Plaintiff,                     )        Judge Raymond W. Mitchell
                                                                                         )
                                                    v.                                   )
                                                                                         )
                                           WALMART INC.,                                 )
                                                                                         )
                                                          Defendant.                     )

                                                                                  NOTICE OF MOTION

                                           To:    Walmart, Inc.
                                                  c/o CT Corporation System
                                                  208 S. LaSalle St., Suite 814
                                                  Chicago, Illinois 60604

                                                                                        7/15/21
                                                   You are hereby notified that on _________, 2021 at ______a.m.
                                                                                                             10:15      [PLEASE SEE DATE
                                           STAMPED ABOVE BY COURT] or as soon thereafter as counsel may be heard, I shall appear
                                           remotely before the presiding Judge Raymond W. Mitchell, in courtroom 2601, or any other judge
                                           as may be holding court in his/her absence, in the virtual courtroom usually occupied by him/her in
                                           the Cook County Courthouse, Richard J. Daley Center, 50 W. Washington, Chicago, Illinois, which
                                           virtual courtroom is located at https://circuitcourtofcookcounty.zoom.us/j/94021044687?pwd=d0Yv
                                           UXNBZ3dHR1djSkpjaHZSa1FTUT09, and then and there move for hearing on the attached
                                           Plaintiff’s Motion for Class Certification Pursuant to 735 ILCS 5/2-801, et seq., at which time
                                           and place you may appear as you see fit to do.

                                           Dated: July 8, 2021                                    Respectfully submitted,
                                                                                                  /s/ Nicholas R. Lange          .
                                                                                                  Nicholas R. Lange
                                                                                                  CARLSON LYNCH LLP
                                                                                                  111 W. Washington Street - Suite 1240
                                                                                                  Chicago, IL 60602
                                                                                                  Phone: (312) 750-1265
                                                                                                  Fax: (312) 212-5919
                                                                                                  Email: nlange@carlsonlynch.com
                                                                                                  Firm ID: 63746

                                                                                                  ATTORNEYS FOR PLAINTIFF AND
                                                                                                  THE PROPOSED CLASS
                                              Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 22 of 32 PageID #:26




                                                                                PROOF OF SERVICE

                                                   The undersigned certifies that he caused a true and correct copy of the foregoing and within
FILED DATE: 7/8/2021 1:14 PM 2021CH03273




                                           to be served on the above parties via US mail, with postage prepaid, at the address appearing above
                                           on July 8, 2021.

                                                                                         /s/ Nicholas R. Lange              .
                                                                                         Nicholas R. Lange

                                           STATE OF ILLINOIS             )
                                                                         ) SS
                                           COUNTY OF COOK                )

                                                                                   VERIFICATION

                                                  Under penalties of perjury as provided by law pursuant to Section 1-109 of the Code of
                                           Civil Procedure, the undersigned certifies that the statements set forth in the above and attached
                                           Notice of Motion are true and correct, except as to matters therein stated to be on information
                                           and belief and as to such matters the undersigned certifies as aforesaid that he verily believes the
                                           same to be true.


                                                                                 /s/ Nicholas R. Lange              .
                                                                                 Nicholas R. Lange
                                       Case: 10:15
                      Hearing Date: 7/15/2021 1:21-cv-04329    Document
                                                   AM - 10:15 AM                         #: 1-1 Filed: 08/13/21 Page 23 of 32 PageID #:27
                      Courtroom Number:
                      Location:
                                                                                                                                             FILED
                                                                                                                                             7/8/2021 1:14 PM
                                                             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                                   IRIS Y. MARTINEZ
                                                                 COUNTY DEPARTMENT, CHANCERY DIVISION                                        CIRCUIT CLERK
                                                                                                                                             COOK COUNTY, IL
FILED DATE: 7/8/2021 1:14 PM 2021CH03273




                                                                                                                                             2021CH03273
                                           ANDREW L. BARTON,                                    )
                                           individually and on behalf of                        )                                            13963734
                                           himself and all others similarly situated,           )       Case No. 2021-CH-03273
                                                                                                )
                                                            Plaintiff,                          )       Judge Raymond W. Mitchell
                                                                                                )
                                                     v.                                         )
                                                                                                )
                                           WALMART INC.,                                        )
                                                                                                )
                                                            Defendant.                          )

                                                               PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                                    PURSUANT TO 735 ILCS 5/2-801, et seq. 1

                                                   Plaintiff Andrew L. Barton (“Plaintiff”), individually and on behalf of all others similarly

                                           situated, through undersigned counsel, moves the Court pursuant to 735 ILCS 5/2-801, et seq., to

                                           certify the following Class as defined in Plaintiff’s complaint against Defendant Walmart, Inc.

                                           (“Defendant”):

                                                   All persons who, within the applicable statute of limitations and while residing in
                                                   Illinois, had their voice print collected, captured, received, otherwise obtained, or
                                                   disclosed by Defendant in Illinois.

                                                   Plaintiff respectfully reserves the right to amend the definition of the Class above if

                                           discovery or further investigation reveals that the Class should be expanded or otherwise modified.

                                                   Certification of Plaintiff’s claims for class-wide treatment is appropriate because Plaintiff

                                           can prove the elements of his claims on a class-wide basis using the same evidence as would be

                                           used to prove those elements in individual actions alleging the same claims.


                                           1
                                             Plaintiff requests that the Court delay its ruling on this motion until the parties have had an opportunity to
                                           complete the discovery process and fully brief this issue. Plaintiff is filing this motion in light of the Illinois
                                           Supreme Court’s opinion in Ballard RN Ctr., Inc. v. Kohll’s Pharm. & Homecare, Inc., 2015 IL 118644
                                           (Ill. 2015). In Ballard RN Ctr., the Illinois Supreme Court found that a motion for class certification which
                                           “identified [the] defendant, the applicable date or dates, and the general outline of plaintiff’s class action
                                           allegations” was sufficient to overcome mootness by a defendant to defeat the case in question. Id. at *19.
                                                 Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 24 of 32 PageID #:28




                                                    In support of his motion, Plaintiff states as follows:

                                           I.       Introduction
FILED DATE: 7/8/2021 1:14 PM 2021CH03273




                                                    The policy objective behind class actions is to encourage individuals, who may otherwise

                                           lack an incentive to file individual actions because their damages are limited, to join with others

                                           to vindicate their rights in a single action. Hansberry v. Lee, 311 U.S. 32 (1940).

                                                    For a suit to proceed as a class action in Illinois, the circuit court must find that: (1) the

                                           class is so numerous that joinder of all members is impracticable; (2) there are questions of fact or

                                           law common to the class, which predominate over any questions affecting only individual

                                           members; (3) the representative parties will fairly and adequately protect the interests of the class;

                                           and (4) a class action is an appropriate method for the fair and efficient adjudication of the

                                           controversy. 735 ILCS 5/2-801 (emphasis added). In considering class certification, the Court

                                           assigns the burden of satisfying the four requirements of section 2-801 to the plaintiff (Wheatley

                                           v. Board of Ed. of District 205, 99 Ill. 2d 481, 486 (1984)), but does not consider the possibility of

                                           success on the underlying merits of the claims asserted. Purcell & Wardrope Chartered v. Hertz

                                           Corp., 175 Ill. App. 3d 1075 (1988).

                                           II.      The Class Is Sufficiently Numerous.

                                                    Section 801(1) requires not only that the number of plaintiffs be numerous, but also that

                                           joinder of plaintiffs in one individual action be impractical. 735 ILCS 5/2-801(1). Where there are

                                           a number of potential claimants, and the individual amount claimed by each is small, making

                                           redress on an individual level difficult, if not impossible, Illinois courts have been particularly

                                           receptive to proceeding on a class action basis. Miner v. Gillette Co., 87 Ill. 2d 7 (1981).

                                                    The number of persons affected by Defendant’s unlawful activities are sufficiently

                                           numerous to make joinder of all such purchasers into one individual action impractical. The


                                                                                              2
                                              Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 25 of 32 PageID #:29




                                           number of persons within the class is substantial, believed to amount to at least many thousands.

                                           It is, therefore, impractical to join each member of the Class as named plaintiffs. The requirements
FILED DATE: 7/8/2021 1:14 PM 2021CH03273




                                           for certification of a class action under section 2-801(1) will be satisfied.

                                           III.   The Claims Presented by the Class Raise Common Issues of Fact and Law.

                                                  Section 801(2) requires “questions of fact or law common to the class.” 735 ILCS 5/2-

                                           801(2). However, “[c]ertification require[s] only that there be either a predominating common

                                           issue of law or fact, not both.” Martin v. Heinold Commodities, Inc., 117 Ill. 2d 67, 81 (1994). “A

                                           class action can properly be prosecuted where a defendant is alleged to have acted wrongfully in

                                           the same basic manner as to the entire class.” Gordon v. Boden, 224 Ill. App. 3d 195, 201 (1st Dist.

                                           1991) (quoting Brooks v. Midas-International Corp., 47 Ill. App. 3d 266 (1977)). Said differently,

                                           a common question may be shown when class members are aggrieved by the same or similar

                                           conduct (Miner, 87 Ill. 2d at 19), or a pattern of conduct. Purcell, 175 Ill. App. 3d at 1077.

                                           Satisfaction of the prerequisite pertaining to predominating common questions of fact or law

                                           necessitates a showing that successful adjudication of the purported class representative’s

                                           individual claims will establish a right of recovery or resolve a central issue on behalf of the class

                                           members. Society of St. Francis v. Dulman, 98 Ill. App. 3d 16, 18 (1981).

                                                  The common questions of fact or law existing in the present case include – but certainly

                                           are not limited to:

                                                  a) whether Defendant collected, captured, or otherwise obtained Plaintiff’s and the Class’s

                                                  biometric identifiers or biometric information (collectively, “Biometrics”);

                                                  b) whether Defendant properly informed Plaintiff and the Class of its purposes for

                                                  collecting, using, and storing their biometric identifiers and/or biometric information;




                                                                                             3
                                                 Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 26 of 32 PageID #:30




                                                    c) whether Defendant obtained a written release (as defined in 740 ILCS 14/10) to collect,

                                                    use, and store Plaintiff’s and the Class’s biometric identifiers and/or biometric information;
FILED DATE: 7/8/2021 1:14 PM 2021CH03273




                                                    d) whether Defendant has sold, leased, traded, or otherwise profited from Plaintiff’s and

                                                    the Class’s biometric identifiers and/or biometric information;

                                                    e) whether Defendant developed a written policy, made available to the public, establishing

                                                    a retention schedule and guidelines for permanently destroying biometric identifiers and

                                                    biometric information when the initial purpose for collecting or obtaining such identifiers

                                                    or information has been satisfied or within three years of their last interaction, whichever

                                                    occurs first;

                                                    f) whether Defendant complies with any such written policy (if one exists); and

                                                    g) whether Defendant used Plaintiff’s and the Class’s voice prints to identify them.

                                                    The factor of predominance is easily met in this case. All potential Class members were

                                           subject to the same misconduct (Defendant’s unlawful collection of their Biometrics) in

                                           contravention of the same agreement and laws.

                                           IV.      The Named Plaintiff Adequately Represents the Interests of the Class.

                                                    The named Plaintiff must fairly and adequately protect the interest of the class. This is not

                                           a difficult burden to bear, and it is borne in this case.

                                                    “The purpose of adequate representation is merely to ensure that all class members will

                                           receive proper, efficient, and appropriate protection of their interests in the presentation of the

                                           claim.” Clark v. TAP Pharm. Prods. Inc. et al., 343 Ill. App. 3d 538, 550 (5th Dist. 2003) (internal

                                           quotation omitted). “The plaintiff class representative need only have a marginal familiarity with

                                           the facts of his case and does not need to understand the legal theories upon which his case is based

                                           to a greater extent.” Id. at 550-51 (internal quotations and alterations omitted). Being the victim of


                                                                                               4
                                                 Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 27 of 32 PageID #:31




                                           Defendant’s unlawful Data Breach, the named Plaintiff is familiar with the pertinent facts of the

                                           case.
FILED DATE: 7/8/2021 1:14 PM 2021CH03273




                                                    Additionally, Plaintiff’s counsel are “qualified, experienced, and generally able to conduct

                                           the proposed litigation.” Steinberg v. Chi. Medical Sch., 69 Ill. 2d 320, 339 (1977); see also

                                           Chandler v. Southwest Jeep-Eagle, Inc., 162 F.R.D. 302, 309 (N.D. Ill. 1995). Class counsel in

                                           this matter have substantial experience in prosecuting complex litigation, including class actions.

                                           V.       The Class Action Procedure Is the Appropriate Method for the Fair and Efficient
                                                    Adjudication of the Controversy.

                                                    The class action procedure is the appropriate method for the fair and efficient adjudication

                                           of the controversy. The Steinberg Court held that the satisfaction of the first three prerequisites

                                           makes manifest that the final requirement of the statute is fulfilled. Steinberg, 69 Ill. 2d at 337-38.

                                                    Since the nature of the claims of the Plaintiff and Class Members are similar and the

                                           common claims share the same factual and/or legal foundation, the class action mechanism is a

                                           superior method for resolving this case. Class certification ensures uniformity in resolving the

                                           same and similar claims. Moreover, judicial economy would suffer if court systems throughout

                                           the country and throughout Illinois were forced to hear several dozen or hundreds of separate

                                           lawsuits, each presenting common factual and legal questions. The class action procedure will save

                                           those resources and will efficiently and uniformly resolve the dispute. The certification of a class

                                           would allow litigation of claims that, in view of the expense of litigation, may be insufficient in

                                           amount to support individual actions.

                                           VI.      Discovery and Proposed Schedule

                                                    Plaintiff proposes that all non-expert, class certification discovery in furtherance of

                                           certification of the above-identified class be completed by July 1, 2022.



                                                                                             5
                                              Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 28 of 32 PageID #:32




                                           VII.   Conclusion

                                                  For the reasons stated above, Plaintiff has established that all of the elements necessary for
FILED DATE: 7/8/2021 1:14 PM 2021CH03273




                                           class certification, and as provided for in 735 ILCS 5/2-801, et seq., are present in this case.

                                           Accordingly, Plaintiff asks that this Court certify the instant matter as a class action.

                                                  Plaintiff reserves the right to supplement the pleadings and the record prior to hearing on

                                           the motion.



                                           Dated: July 8, 2021                                   Respectfully submitted,

                                                                                                        /s/ Nicholas R. Lange

                                                                                                        Nicholas R. Lange
                                                                                                        CARLSON LYNCH LLP
                                                                                                        111 W. Washington Street - Suite 1240
                                                                                                        Chicago, IL 60602
                                                                                                        Phone: (312) 750-1265
                                                                                                        Fax: (312) 212-5919
                                                                                                        Email: nlange@carlsonlynch.com
                                                                                                        Firm ID: 63746

                                                                                                        Lynda J. Grant
                                                                                                        THEGRANTLAWFIRM, PLLC
                                                                                                        521 Fifth Avenue, 17th Floor
                                                                                                        New York, NY 10175
                                                                                                        Phone: (212) 292-4441
                                                                                                        Fax: (212) 292-4442
                                                                                                        lgrant@grantfirm.com

                                                                                                        Gary S. Graifman
                                                                                                        Melissa R. Emert
                                                                                                        KANTROWITZ, GOLDHAMER &
                                                                                                        GRAIFMAN, P.C.
                                                                                                        747 Chestnut Ridge Road
                                                                                                        Chestnut Ridge, New York 10977
                                                                                                        Phone: (845) 356-2570
                                                                                                        Fax: (845) 356-4335
                                                                                                        ggraifman@kgglaw.com
                                                                                                        memert@kgglaw.com


                                                                                             6
                                           Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 29 of 32 PageID #:33




                                                                                        ATTORNEYS FOR PLAINTIFF
                                                                                        AND THE PROPOSED CLASS
FILED DATE: 7/8/2021 1:14 PM 2021CH03273




                                                                                7
Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 30 of 32 PageID #:34
        Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 31 of 32 PageID #:35




                           0123ÿ56789 186ÿ 19ÿ789ÿ0123ÿ 39
                                       0
ÿ
    6ÿ13ÿ                                      0123ÿ3ÿ0!" ÿ"05#
    $286ÿ0%16&39ÿ$286                                     29&ÿ92ÿ'6& 1
    "(ÿ1 6 ÿ)*                                          0136(19ÿ
                                       +,-./ÿ1234-5,.642
    +7,62.63389:                                            ;..4-2</89:
    =">#ÿ">?@                                           0">! #ÿ!A0ÿ!!B
                                                            ÿ@ÿ@" 5C#ÿD
                                                            050"C#ÿ5!EÿFF
                                                            GHÿIIJ
    K<3<2L,2.89:                  K<3<2L,2.ÿK,.<ÿ43ÿM<-N6O< ;..4-2</89:
    @"!'">ÿ50*
                                         P,9<ÿ;O.6N6./
    "&$ÿ13ÿ                                         B19& 16ÿ=">#ÿ">?@
                     0!" ÿ"05#ÿ0#'B!"5ÿ5!?ÿGQR>Aÿ?'"H
             089ÿ33F*I                               " 89630">! #ÿ!A0ÿ!!B
    "&$ÿ13ÿ                                         B19& 16ÿ=">#ÿ">?@
                               R''# ÿ5 R?ÿ"ÿ>?R>"=!?
                                                           " 89630">! #ÿ!A0ÿ!!B
    "&$ÿ13ÿI                                         B19& 16ÿ=">#ÿ">?@
                            0" ?ÿ?ÿ#ÿ0" ?ÿ'""C?'?ÿ0"!!
                 13S                              Q(3'50?!!Eÿ>"A'#ÿ@*
            089ÿ 3                                  " 89630">! #ÿ!A0ÿ!!B
           089ÿ>88 F
    "&$ÿ13ÿT                                                           B19& 16
                       '#5#ÿ0?R!?ÿG'#5#ÿ0#R?>ÿ#!AH
                 13I                            " 89630">! #ÿ!A0ÿ!!B
            089ÿ 3I
    "&$ÿ13ÿT                                         B19& 16ÿ=">#ÿ">?@
                    0001234567ÿ19             24ÿ6 3ÿ 45ÿ2 35
    Case: 1:21-cv-04329 Document #: 1-1 Filed: 08/13/21 Page 32 of 32 PageID #:36
                                                               1 39 ÿ971ÿ99
ÿÿ!"#"$$%                                                &ÿ' 34 ÿ32(
                                  4512ÿ6ÿ 45ÿ6592
                                                               1 39 ÿ971ÿ99
                                                                                      ')ÿÿ4&
            *+ÿÿ,ÿ,ÿ1-ÿ1-ÿ.ÿ1)ÿ1-ÿÿ,ÿ1*)ÿ.ÿ,ÿÿ
       1-ÿ1-ÿ.ÿ1)ÿ1-ÿ/+ÿ,ÿ-0ÿ1&*++0ÿÿ,ÿ-ÿÿ
         .ÿ,+ÿ23ÿ4,+ÿ2ÿ+ÿÿÿ..*ÿ2ÿ.ÿ,ÿ1-ÿÿ,ÿ1*)ÿ2ÿ1ÿÿ
                            ÿ4ÿ&+2ÿ+ÿÿ..*ÿ-ÿ23ÿ
       5.ÿ2ÿ2+ÿÿ&&ÿÿÿ+&.ÿ.*20ÿ/ÿ*)*ÿ2ÿÿ,ÿ,ÿ+&+ÿ2ÿÿ
                                        ÿ-ÿ1+ÿ24+3ÿÿ
